Citation Nr: 1643211	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-03 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from September 1969 to May 1971 and completed additional periods of reserve service through 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied entitlement to service connection for hearing loss and tinnitus.

This case was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in June 2015, and has now been returned to the Board for further adjudication. 

Additionally, the Board further notes that the Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing has been associated with the claims file.

In a February 2016 rating decision, the RO granted a 10 percent rating for the Veteran's service-connected posttraumatic stress disorder.  In February 2016, the Veteran filed a notice of disagreement (NOD) with the 10 percent rating assigned in that decision.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in an April 2016 letter and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As such, the Board declines to remand the issue as noted herein for the issuance of a statement of the case (SOC) and instead refers the matter to the RO to issue an SOC.  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran does not have bilateral hearing loss of sufficient severity for VA disability compensation purposes, and there is insufficient evidence that the Veteran's bilateral hearing loss is the result of any incident of his active duty service, or his active and inactive duty training in the United States Army Reserve.

2. The Veteran's tinnitus was not incurred in or the result of any incident of active duty service, or his active and inactive duty training in the United States Army Reserve.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for entitlement to service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With regard to the duty to notify, the Board notes that prior to initial adjudication, May 2010 and November 2011 letters satisfied VA's duty to notify the Veteran of the elements of his claims.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, aside from some the Veteran's active duty enlistment and separation physicals as well as some physical examination reports from the Veteran's reserve service, the Veteran's service treatment records from both active duty and reserve service are absent from the claims file.  However, a review of the record reveals that the AOJ has exhausted efforts to procure the Veteran's service treatment records and has informed the Veteran appropriately.  Additionally, the Board notes that the Veteran has not identified any other post-service treatment records relevant to the claims on appeal, and private medical records in the claims file are relevant to other disability compensation issues.  Additionally, the AOJ has successfully associated the Veteran's outstanding personnel records from active duty and reserve service with the claims file.  Accordingly, the Board finds that VA has met its duty to assist the Veteran in procuring relevant records, but does acknowledge that it has a heightened duty to consider the benefit of the doubt under the circumstances outlined above.

Moreover, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Here, while a review of the June 2010 tinnitus examination reveals that it was not based on a complete review of the claims file and as such the etiology opinion contained is not adequate for rating purposes, it does contain lay statements and puretone threshold audiological results and speech discrimination test results that were performed by an audiologist and provide objective medical evidence as to the Veteran's bilateral hearing loss, as well a record of medical history provided by the Veteran as to the onset of his symptoms.  As such, with the exception of the etiology opinion contained therein (which the Board will not rely upon in adjudication of this claim), the June 2010 VA examination is adequate for adjudicatory purposes.  As for the January 2013 VA examination report and the December 2015 supplemental opinion, a review of each reveals that they were based a thorough review of the claims file and a description of the Veteran's relevant medical history.  Additionally the supporting rationale for the provided etiology opinions was adequate for adjudicatory purposes because it specifically discusses the Veteran's lay statements, provides a thorough history of relevant service treatment records and past VA examination reports, and includes objective medical observations.  Accordingly, the Board finds that cumulatively, the Veteran's January 2013 VA examination and December 2015 supplemental opinion are adequate for adjudicatory purposes.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as noted above the Board remanded this claim in June 2015 for additional development; the Board specifically directed the AOJ to attempt to procure the Veteran's outstanding reserve service treatment records, and to provide a supplemental opinion addressing the Veteran's active and inactive training duty reserve service in addition to his active duty service.  A review of the claims file reveals that the AOJ has substantially complied with the June 2015 remand directives.

Finally, as noted above the Veteran had a Board hearing before the undersigned Veterans Law Judge in April 2015.  Here, the April 2015 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).


2. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.   First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  Additionally, as noted above, where, as here, there has been a finding of the unavailability of active duty service treatment records and reserve treatment records other than the few reserve physical examinations of record, the Board acknowledges that VA has a heightened duty to consider the "benefit of the doubt" doctrine when such records missing or destroyed.  Cf. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v, Derwinski, 1 Vet. App. 365, 367 (1991).

3. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Reserve and National Guard service are generally comprised of periods of active duty for training (ADT) or inactive duty training (IDT).  ADT is defined as full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  IDT is defined as duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6 (a).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, VA has identified certain chronic diseases for which medical nexus may be presumed only if certain criteria are met; tinnitus is such a chronic disease because it is an "organic disease of the nervous system," as is sensorineural hearing loss.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303 (b); see generally Walker, 708 F.3d 1331.  Service connection on a presumptive basis is not warranted for periods of activity duty for training and inactive duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Bowers v. Shinseki, 26 Vet. App. 201 (2013) (ALS presumption not applicable without veteran status).

Finally, the Board observes that impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A. Evidence

The Board begins its summation of the evidence with the Veteran's lay statements.  At the Veteran's April 2015 Board hearing, he indicated that he served as a fuel specialist during his active duty service, and as an engineer during his reserve service; the Veteran's personnel records are consistent with his testimony.  He stated that when he first sought treatment for bilateral hearing loss he said he did not have tinnitus because he did not know what it was, and that he had experienced intermittent bilateral hearing loss and tinnitus since service.  However, the Veteran indicated that both conditions had only bothered him around loud noises or children, and that it only occurred "every so often."  As for noise exposure in service, the Veteran indicated that his in-service noise exposure was due to the explosions and bombs that he was around while he served in the Republic of Vietnam.   This is consistent with the Veteran's April 2011 Notice of Disagreement, in which he disputes that he told a June 2010 VA examiner that he had only experienced tinnitus symptoms for the past 10 years; the Veteran then went on to state that he had symptoms of tinnitus since his service in the Republic of Vietnam. As for post-service noise exposure he stated that he did not have any noisy occupations or hobbies after service.

As for the history the Veteran provided the June 2010 and January 2013 VA examiners, at the Veteran's June 2010 tinnitus examination, he stated that he was exposed to small arms fire, heavy artillery, mortars, grenades, helicopters, airplane engines, and tanks.  He also reported intermittent tinnitus over the past 10 years, and recreational noise exposure from lawnmowers.  He explained that he was particularly bothered by loud sounds and noisy children.  At his January 2013 VA examination he reported that he had hearing protection while he served in the Republic of Vietnam.  Post-service, the Veteran reported being a school teacher and working in construction.  For construction work, he also used ear protection.  He also reported that he began experiencing tinnitus symptoms in the past five to 10 years, in contrast to his June 2010 VA examination, and his Board hearing testimony.  At a December 2014 VA examination for the Veteran's service-connected mental health disorder, the Veteran elaborated that he taught carpentry to high school students from 1986 to 2008, and that he presently contracted to do plumbing, electrical and other "independent contracting jobs" about 3 days a week.

As discussed above, the Veteran was provided an examination for his tinnitus in June 2010.  VA administered a hearing loss examination that consisted of an audiogram and the Maryland CNC Speech Discrimination Test, which, as discussed above, are used to ascertain the severity of hearing loss for VA disability compensation purposes.  The Veteran's audiometric puretone threshold results, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
30
LEFT
15
20
20
15
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The Veteran was diagnosed with bilateral sloping to mild sensorineural hearing loss.  However, this examiner noted that his bilateral hearing loss was not of sufficient severity for VA disability compensation purposes.  The examiner noted the Veteran's reported tinnitus onset of 10 years prior.

At the Veteran's January 2013 VA examination the Veteran's audiometric puretone threshold results, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
30
25
LEFT
20
25
25
25
35

Speech audiometry revealed speech recognition ability of 44 percent in the right ear and 40 percent in the left ear.  However, the examiner found that the use of speech discrimination scores was not appropriate for this Veteran because of "language difficulties, cognitive problems, inconsistent speech discrimination scores, etc. that made combined use of puretone average and speech discrimination scores inappropriate."  Notably, the summary of immittance (tympanometry) findings was normal. 
	
The January 2013 VA examiner noted that the Veteran's enlistment examination indicates hearing within normal limits in April 1969, but no audiometric results were available on the Veteran's 1971 separation examination; this is consistent with the Veteran's few available service treatment records.  However, he noted that on all of the Veteran's available Army Reserve physical examination reports his hearing was within normal limits bilaterally.  The examiner provided a negative etiology opinion on basis of the foregoing facts.  As for tinnitus, noting that the Veteran reported an onset of five to ten years ago, the examiner also provided a negative etiology opinion, as that onset is several years after the Veteran's discharge, although he did not specify whether he was referring to the Veteran's discharge from active duty service or from the United States Army Reserves.

Finally, the December 2015 supplemental opinion explicitly addressed the Veteran's active duty service as well as his reserve service ADT and IDT.  Again, specifically noting that on all of the Veteran's available Army Reserve physical examination reports his hearing was within normal limits bilaterally, he provided a negative etiology opinion for the Veteran's bilateral hearing loss.  He also reiterated his January 2013 findings regarding the Veteran's onset of tinnitus in the past five to ten years, and provided another negative etiology opinion.

As for the service treatment records that are available, as already noted above the Veteran's hearing was within normal limits at his enlistment physical in April 1969, but no audiometric results were available on his separation examination.  The Veteran has sets of audiometric results available from his reserve service including, August 1980 results, July 1984 results, August 1988 results, and October 1992 results, all of which demonstrate hearing within normal limits.  The Veteran's April 1969 enlistment audiometric results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
15
10
10
5


The Veteran's August 1980 examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
5
5
10
10
15

The Veteran's July 1984 audiometric results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
10
LEFT
5
10
15
X
10

The Veteran's August 1988 audiometric results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
X
15
LEFT
10
10
20
X
20

Finally, the Veteran's October 1992 audiometric results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
20
20
15
15
15


B. Analysis

Beginning with the claim of bilateral hearing loss, the Board finds that the Veteran's bilateral normal to mild sensorineural hearing loss is not of sufficient severity to constitute impaired hearing for the purposes of VA disability benefits.  The Board finds that this is the case because although the Veteran's speech discrimination scores at his January 2013 VA examination were well below 94 percent, at 44 percent and 40 percent in the right and left ears respectively, as previously noted the examiner found that reliance on the speech discrimination results was inappropriate due to "language difficulties, cognitive problems, inconsistent speech discrimination scores, etc. that make combined use of puretone average and speech discrimination scores inappropriate."  As this medical conclusion is supported by the Veteran's June 2010 VA examination 100 percent score in each ear bilaterally, the Board finds that this medical conclusion is sufficiently supported by the record, as the June 2010 and January 2013 speech discrimination scores present a 56 to 60 percent score disparity over a three year time period in the absence of a similar disparity in audiometric puretone thresholds.  Accordingly, relying on the Veteran's June 2010 and January 2013 puretone threshold audiometric results, the Board finds that the Veteran's bilateral hearing loss fails to meet the criteria for impaired hearing for VA compensation purposes.  38 C.F.R. § 3.385 (2016).

Moreover, the Board finds that even if the Veteran's bilateral hearing loss did meet the regulatory criteria of 38 C.F.R. § 3.385, the Veteran's lay statements regarding the onset of his hearing loss symptoms are not credible because they are inconsistent.  For example, although the VA examiner opined that it is at least as likely as not that the Veteran's tinnitus is medically related to his sensorineural hearing loss, the Veteran first reported that his tinnitus symptoms began ten years ago, then submitted a statement saying that he had never told the June 2010 examiner that the onset of his tinnitus symptoms was 10 years ago and that he had tinnitus symptoms since leaving service, then told the January 2013 VA examiner that his tinnitus symptoms began in the past five to ten years, and then finally, in response to a question, testified at his April 2015 Board hearing that his has experienced both tinnitus and bilateral hearing loss symptoms since military service.  Additionally, the Board notes that the record reveals that the Veteran has also made some inconsistent statements about his post-service noise exposure, denying significant post-service occupational noise exposure at his June 2010 VA examination and his April 2015 Board hearing, but disclosing to the January 2013 VA examiner that he had worked in construction and used ear protection for this work.  Additionally, although it is difficult to comment on the exact nature of any noise exposure from the following occupational history, despite reporting recreational noise exposure from lawnmowers at his tinnitus and bilateral hearing loss examinations, the Veteran failed to report that he had taught carpentry to high school students from 1986 to 2008, as is demonstrated by his December 2014 mental health VA examination report.

Moreover, although a review of the Veteran's active duty and reserve duty service treatment records does reveal some audiometric changes, such shifts, as already noted, are still within normal limits, and the Veteran has stated to the January 2013 VA examiner that he used ear protection in military service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Given the foregoing facts, the audiometric and speech discrimination findings of the June 2010 VA examiner, the etiological findings of the January 2013 VA examiner, and the December 2015 supplemental opinion, combined with the lack of consistency and therefore lack of credibility of the Veteran's statements with regard to onset of his bilateral hearing loss and tinnitus and his post-service noise exposure and the June 2013 VA examiner's etiology opinion regarding the etiological relationship between the Veteran's bilateral hearing loss and tinnitus, the Board finds that even if the Veteran's impaired hearing met the regulatory criteria for impaired hearing for VA disability purposes, there is significant probative evidence of record against a finding of medical nexus.  Accordingly, an award of entitlement to service connection for bilateral hearing loss and tinnitus is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  In so finding, the Board notes, that where, as here, the evidence of record in support of an award of service connection and the evidence against an award of service connection is not relatively equal, application of the benefit of the doubt rule is not appropriate to either of the claims on appeal.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


